31 So. 3d 296 (2010)
Gerardo BOSQUES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1409.
District Court of Appeal of Florida, Third District.
March 31, 2010.
*297 Carlos J. Martinez, Public Defender, and Melissa C. Del Valle, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Timothy R.M. Thomas, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and COPE and GERSTEN, JJ.
PER CURIAM.
Affirmed. See A.F. v. State, 850 So. 2d 667, 668 (Fla. 4th DCA 2003).